Citation Nr: 1417574	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  07-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of keloid removal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2006, from June 2007 to November 2008, and from April 2009 to May 2011.  The record reflects that she most recently entered a period of active duty in July 2012, and remains on active duty.  She had additional service in the Army Reserve, including a period of active duty for training (ACDTURA) from November 1987 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the case in January 2011 and February 2013.  In September 2013, the Board remanded the issues of entitlement to service connection for residuals of keloid removal and a right hip disorder.  In a December 2013 rating decision, the Appeals Management Center (AMC) granted service connection for right hip osteoarthritis, representing a full grant of the benefit sought with respect to this issue.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders in evaluation of the claim on appeal.  


FINDINGS OF FACT

1.  The Veteran has a keloid condition of the earlobes which clearly and unmistakably existed prior to her active duty service.  

2.  There is not clear and unmistakable evidence that the keloid condition of the earlobes was not aggravated during the Veteran's active duty service.  

3.  The Veteran has residuals of keloid removal which are related to service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for residuals of keloid removal are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1111.  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn v. Shinseki, 25 Vet.App. 231, 234 (2012).  

Here, despite efforts to obtain the Veteran's service treatment records, including her January 2004 entrance examination, entrance examinations for each of the Veteran's periods of active duty service are not of record.  Regardless, there is some indication that the service treatment records presently associated with the claims file, though numerous, may be incomplete.  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody.  Quirin v. Shinseki, 22 Vet. App. 390, 397, n. 5 (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)).  There is a predeployment health assessment from the mental health clinic dated July 6, 2012, the date of the Veteran's entry into her current period of active duty; however, this record, which documents social work counseling, does not reflect that examination of the ears or skin was performed.  While a keloid scar was included in the numerous conditions listed in the Veteran's problem list, a history of the preservice existence of a condition recorded at the time of examination on entrance into service does not constitute a notation of such condition.  See 38 C.F.R. § 3.304(b)(1).  Accordingly, the presumption of soundness applies to each of the periods of active duty.  

In a June 1987 Report of Medical History at enlistment in the Army Reserve, the examiner noted that the Veteran had a left earlobe keloid secondary to pierced ears.  Clinical evaluation of the ears on enlistment examination revealed a 3 cm. keloid in the left earlobe.  An August 1991 service treatment record documents that the Veteran reported that she had keloids removed from both earlobes in May 1991.  Examination at that time revealed scars on both earlobes, left more than right, due to recent keloid surgery.  This evidence clearly and unmistakably establishes that the Veteran had keloid removal prior to her initial entry into active duty service; however, the evidence does not clearly and unmistakably establish that the Veteran's keloid condition was not aggravated during service.  

A list of outpatient encounters in the Veteran's service treatment records reports that she underwent a shave biopsy of a skin lesion in May 2005 and a skin biopsy with injection into a skin lesion in August 2005 with a reported diagnosis of keloid scar on that date.  An October 2005 record lists keloid scar in the Veteran's problem list.  During a March 2006 VA examination, the Veteran reported that she had keloids removed from her earlobes in 2005, with no recurrence on the left and a small recurrent keloid on the right.  The Veteran reported in her April 2007 substantive appeal that her ear became itchy as a result of wearing her Kevlar helmet in service.  She reiterated that she had keloids removed from both ears in 2005.  Service treatment records document that the Veteran underwent right ear keloid removal in August 2007.  The clinical diagnosis and history from the pathology report indicates that the Veteran had a right ear keloidal nodule from ear piercing.  An October 2009 operative report indicates that a right ear keloid scar was removed because it was causing discomfort and enlarging.  

During treatment in August 2012, the Veteran gave a history of ear keloids which had previously been excised.  She reported that her left ear keloid did not recur, and her right ear keloid, which had been excised five years earlier, did not recur until about 7 months earlier.  She stated that it rapidly grew again and was itchy and tender to pressure.  The dermatologist reported that he had seen her 3, 6, and 9 weeks earlier, treating her with intralesional injections.  While her symptoms had resolved, the keloid had not decreased noticeably in size.  She received intralesional injections and excision was planned.  In September 2012, the Veteran had two keloids excised from the right earlobe.  She received intralesional steroid injections to the scar tissue in October and November 2012.  

A February 2013 VA General Medical examination reports that the Veteran had keloids removed from both ears in 2005 which had not recurred with another keloid removed from the left ear "i2" weeks earlier (unclear whether 2 or 12 weeks).  Examination revealed scars in both ears from keloid removal.  The diagnosis was status post removal of keloids from ears with residual scars.  

A March 2013 Medical Evaluation Board (MEB) report includes a diagnosis of status post keloid surgery with residual scars.  The MEB report indicates that the Veteran's dermatologist recently performed excision of the scars and no recurrence was noted.  

In May 2013, a VA examiner reviewed the claims file, examined the Veteran, and diagnosed scars due to keloid removal from the left and right ears.  He reported that the dates of diagnosis were 2012 and 2013.  He reported that the Veteran had had bilateral ear piercings and keloid formation, which had been excised and treated with steroids.  The examiner indicated by marked box that the Veteran's keloids clearly and unmistakably existed prior to service and clearly and unmistakably were not aggravated beyond their normal progression during service, explaining that keloids are a known complication of ear piercing and were not unexpected so were, therefore, not aggravated by service.  

In November 2013, the February 2013 VA examiner reviewed the claims file and examined the Veteran and indicated by marked box that the claimed keloid condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its normal progression during service.  He reported that the Veteran had removal of a right earlobe keloid in 1987 prior to service and in 2005 and 2012 during service and also developed a left ear keloid in 2012 which was removed in 2013.  He explained that keloids develop in scars and were most common in pierced earlobes.  He added that the etiology was unknown.  He opined that there was no evidence that military service caused the Veteran's keloids.  The examiner acknowledged the Veteran's claim that the use of Kevlar helmet straps caused her keloids, but stated that the strap is anterior to the ear and the Veteran's keloids were in the posterior earlobe.  The examiner stated that the keloids were the natural progression of the condition.  

While both the May 2013 and November 2013 VA examiners opined that the Veteran's keloids were clearly and unmistakably not aggravated during service, both opinions are inadequate.  Neither examiner fully addressed all pertinent evidence of record.  In this regard, neither examiner commented on the fact that the Veteran underwent keloid removal during service in 2005, 2007, 2009, and 2012.  The November 2013 VA examiner mistakenly reported that the Veteran had a right earlobe keloid removed in 1987, while the Veteran's service treatment records document that a left earlobe keloid was removed.  Additionally, the November 2013 VA examiner's opinion appears to be based on a finding that the Veteran's service did not cause her keloids, while the relevant question is whether the keloids clearly and unmistakably were not aggravated during service.  Also, the November 2013 VA examiner provided no explanation for his statement that the keloids were the natural progression of the condition.  Without an explanation, this statement is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

Accordingly, the opinions of the VA examiners do not clearly and unmistakably establish that the Veteran's keloid condition was not aggravated during service.  While an additional opinion could be obtained, in light of the need for removal on several occasions during service, there is not clear and unmistakable evidence that the keloid condition was not aggravated during service.  As the evidence does not clearly and unmistakably establish that the Veteran's keloid condition was not aggravated during service, the presumption of soundness on entrance is not rebutted, and she is deemed to have been sound at entrance onto active duty.  Thus, the remaining question is whether there is a nexus between her current residuals of keloid removal and service.  

The record reflects that the Veteran underwent removal of keloids during service, as outlined above.  While actual records of keloid removal in each ear in 2005 have not been associated with the claims file, the Veteran is competent to report undergoing such procedure and it is corroborated by the list of outpatient encounters discussed above.  The February 2013 VA examiner noted that the Veteran had keloids removed from both ears in 2005 and found residual scars in both ears from the Veteran's keloid removal, supporting a nexus between the in-service keloid removal and the current scars.  As the presumption of soundness has not been rebutted, and the Veteran underwent keloid removal during service, the Board finds that the February 2013 VA examination report supports a nexus between the current scars and the in-service keloid removals.   

Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of keloid removal is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for residuals of keloid removal is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


